—Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered April 18, 2002, which, inter alia, denied defendant-appellant’s motion pursuant to CPLR 3126 to dismiss plaintiffs’ complaint for failure to comply with certain disclosure directives, unanimously affirmed, with costs.
In the absence of any showing that plaintiffs had been willfully noncompliant with their disclosure obligations, the motion court properly exercised its discretion in denying defendant-appellant’s motion to sanction plaintiffs pursuant to CPLR 3126 by dismissing the complaint or, alternatively, *198precluding plaintiffs from offering evidence on damages (see Adzhiashvili v Joy-Lud Distribs., Intl., 283 AD2d 361; Rosario v New York City Hous. Auth., 272 AD2d 105, 105-106). Concur — Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.